Opinion op the Court, Gary, P. J. The appellant, by his brief, says that this case was originally tried before a justice of the peace and appealed to the County Court, and the supposed transcript was not signed by a justice, nor certified to by him in any way. Upon these premises he bases a conclusion that the County Court had not acquired jurisdiction to proceed, but as he, in his abstract, only refers to the place in the record ivhere the transcript may be found, without any attempt to show what it is, we are not required to' look there for it. Chapman v. Chapman, 27 Ill. App. 487; Magner v. Trumbull, 33 Ill. App. 646; Tolman v. Greyer, 50 Ill. App. 243; opinion filed with this. If we did, probably all objection to it would be considered waived, by not raising the question in the County Court. Fink v. Disbrow, 69 Ill. 76. Whether the recovery should be for two dollars and a half or seven dollars was the great question on the trial in the County Court, but the abstract does not show that the finding by the court of the latter sum, was excepted to, and the motion for a new trial did not mention excessive damages as one of the reasons. Memory v. Niepert, 33 Ill. App. 131. Testimony about a tender of two dollars and a half, is immaterial, as on this record it must be taken that seven dollars was due. The abstract shows a motion to strike the cause from a short cause calendar, but does not show that it was on such a calendar, nor that the alleged reasons for striking off, were founded upon facts, The judgment is affirmed,